Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Indrani Dasgupta on 5/17/21.

Please amended the claims from 7/22/20 as follows: 

16. (Amended) A method for making meat comprising:
providing a cell culture system comprising a pump, at least one culturing vessel, a fresh
basal medium vessel, and a waste collecting vessel, wherein the pump, the culturing vessel, the fresh basal medium vessel and the waste collecting vessel are connected with means for enabling the basal medium to move between the vessels;
adding primary animal cells into the culturing vessel;
circulating the basal medium between the vessels;
heating the system to a temperature suitable for culturing;

separating the cells from the medium; and
forming the cells into meat.

Claim 17 (Cancelled);
Claim 24 please replace “1 X107 cells/cc” with ---1 x 107 cells/cc---;
Claim 35. (Amended) The method of claim 25, further comprising separating the cells from the conditioned medium to form the engineered meat.
Claim 36. (Amended) The method of claim 25, wherein the population of cells does not include stem cells.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
These claims are similar to the parent Application 16/112171 (now US 10669524) and allowed for similar reasons.  In particular of culturing adherent animal cells in basal medium without a microcarrier. The prior art of record does teach growing stem cells in a suspension, but not the cells limited in the claim and does not provide motivation to convert stem cells into a meat product.  While even post-filing art teaches the advantages of not using a microcarrier to culture meat (see Allen, pg. 4, col 1, last paragraph) the references they cite (Kumar and Starly, 2015 and Merten 2015) both use types of microcarriers (Kumar, Fig 2 and Merten, Abstract) or aggregates of stem cells .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699